Title: To James Madison from James Monroe, 6 August 1805
From: Monroe, James
To: Madison, James


          
            London August 6th. 1805
          
          I left Madrid on the 26 of May & arrived here on the 23d. ulto. by the route of Paris & Holland. I reached Paris on the 20th. June & left in [sic] on the 11th. of July. I shoud have remained there longer had I seen reasonable ⟨c⟩;ause to presume that any advantage might have been derived from it in respect to our business with Spain. But none such occurred, & of course there was no motive ⟨fo⟩;r delaying longer my journey here. The french governt ⟨h⟩;ad been invited as I passed thro’ Paris to aid our negotiation ⟨w⟩;ith Spain according to its Engagement on a former ⟨o⟩;ccasion; it was apprized in the progress of what occurred in it[,] knew the time of its conclusion & that I shoud return thro’ Paris, so that had it been disposed even in that stage to interpose ⟨i⟩;ts good offices to promote an adjustment of our differences ⟨wi⟩;th that power, on such terms as we coud accept, ⟨i⟩;t might have done it with Effect. I had flattered myself t⟨ha⟩;t it woud have interposed at that period, & with a ⟨v⟩;iew to draw its attention in an especial manner to the ⟨o⟩;bject, had made such a communication to Genel Bournonville ⟨i⟩;ts ambassador at madrid, as seemed most likely to Secure it. ⟨Of⟩; this & all other documents relative to the subject a copy ⟨w⟩;as sent you from Madrid by Captn Dulton. It is proper ⟨to⟩; add that when I delivered that communication to Genl Bournonville which I did in person, I intimated to him verbally that as I shoud take Paris on my return, the opportunity for such friendly interference on the part of his government woud again be presente⟨d⟩; to it: that I had a power to act singly & if a like one shoud be given to the Spanish Ambassador there, we might renew the business & conclude it. General Bournonville transmitted immediately this communication to his government then at Milan by a courier, so that it must have been received in a week after I left Madrid, & as I was more than three wee⟨ks⟩; on the rout from Madrid to Paris the French government had sufficient time to make an arrangement for the purpose even before my arrival at Paris. While there I was attentive to Every circumstance from which any inference could be drawn of the disposition of the French government on that head, & as I was frequantly in society with some of the members of the government who were left behind, especialy the arch-chancellor who is considered as its head in the absence of the Emperor, the opportunity to make a correct Estimate was a very favorable one. But nothing occurred to authorize an inference that it intended to make me any proposition on the subject. On the contrary I had sufficien⟨t⟩; reason to believe that the French government still indulged the Expectation that the proposition which Mr Livingston had submitted to you before I set out from this country to Spain woud finally be accepted. As this fact had been avowed by the Minister of foreign affairs it coud not be questioned.Having done every thing in my power to Expose the fallacy of this expectation in obedience to my instructions while at Paris in my way to Spain; & in Spain I was surprized that the idea shoud still be Entertained & the more so as Genl. Armstrong had Equally labord to remove it.
          Under these circumstances it seemed highly improper for me to ⟨r⟩;epeat again my application to the French government for its ⟨a⟩;id in that business. It was sure to fail of success & therefore t⟨o⟩; be avoided. But that was not the only objection to it. ⟨It⟩; seemed likely by weakening the force of the part which ⟨h⟩;ad been taken at Madrid to diminish the good effect which ⟨w⟩;e flattered ourselves might reasonably been expected from it. ⟨I⟩;t was even probable in relation to what had passed, that it might ⟨b⟩;e considered as betraying a want of just sensibility to what was due to the character of our government & country, & ⟨l⟩;essen the effect of such measures as our government might t⟨h⟩;ink proper to adopt on a view of the result & whole proceedings ⟨at⟩; Madrid. On full consideration therefore of all circumstances ⟨I⟩; deemed it most consistent with the publick honor & interest, ⟨a⟩;fter waiting about three weeks at Paris & furnishing the ⟨o⟩;pportunity & drawing the conclusions above stated of the indisposition of the French govt. to interfere in a suitable manner in our business with Spain, to proceed on my ⟨j⟩;ourney here, without making any application for it, which I did accordingly.
          I send you herewith a copy of Mr Livingstons letter t⟨o⟩; me of Novr. 12 & of my answer of 13th. which have reference ⟨to⟩; what occurred in that stage of this interesting concern ⟨a⟩;t Paris. They were mentioned in mine to you of the 27th. ⟨b⟩;ut by accident not then forwarded.
          Some days after my return here Mr Bowdoin arrived ⟨a⟩;lso. He has I understand Explained to you fully the motives of this measure. In a political view I consider it a judicious one. Had he proceeded to Madrid from the port where he landed, he coud not in the present state of affairs have been able to render any service in the great object depending with Spain, while his arrival there at that moment being attributed to improper motives might have done harm in the view which has been already Explained. I shall avail myself of the opportunity it affords to give him all the light in my possession relative to our concerns with that power. I am persuaded that Mr Pinkney will hold the ground’till his successor relieves him, tho⟨’⟩; he is desirous of withdrawing from it. It is not yet decided whether it will be most adviseable for Mr. Erving to proceed to Madrid or wait with Mr Bowdoin farther orders from you. Shoud he adopt the former course he wil⟨l⟩; probably proceed thro’ Paris to confer with Genl Armstrong on the general subject & ascertain whether any change has taken place in the disposition of the French government respecting it. When I left Paris I intimated to Genl Armstrong who was then in the Country by letter, that I shoud be willing while here to return to Holland on a suitable inducement to conclude the business. I did so not in a presumption that there was any prospect of such an event, but as a measure of precaution to be taken advantage of in Case an opportunity offered.
          While at Paris I recieved your letter of May 4th and since my return that of June 21st. On the subject of the first I have to observe that under the discouraging ⟨c⟩;ircumstances in which we commenced the negotiation with Spain we thought it best to adhere as closely as possible to the convention of Augt. 11. 1802 which had at one time been approved by her government. We ⟨f⟩;lattered ourselves that if that government coud be induced to take a right course in the great points, it might be possible to prevail on it afterwards to accede to the modification suggested in the letter. We shoud have been ⟨a⟩;ttentive to the subject had the occasion favor’d. Our reason for not entering more fully into some points, & among others that mentioned in the Extract of your letter to Genl Armstrong ⟨o⟩;f June 6th in our correspondence with Mr Cervallos was ⟨e⟩;xplained in Mr Pinkneys & my joint letter from Madrid. In addition to which it may be observed that much was said in conversation in reply to his subsequent notes ⟨w⟩;hich the contents of the first had not permitted.
          On the day of my return here one of our vessels the Enoch under circumstances precisely similar to those in the ⟨c⟩;ase of the Aurora was condemned by the admiralty. Several ⟨o⟩;thers have since been brought in on the same principle whose cases are now before the court. I have taken the ⟨s⟩;ubject up in connection with the other topicks that were depending before I set out for Spain. I send you a copy of my letter to Lord Mulgrave & of his answer to it. I beg to assure you that I shall push this business with promptitude and decision to some result, to place before the President a correct view of the policy of this governmen⟨t⟩; towards the United States. I am with great respect & esteem yr. most obt. humble servant
          
            Jas. Monroe
          
        